
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


OAKLEY, INC.
EXECUTIVE SEVERANCE PLAN


R E C I T A L S

        A.    Each of the Eligible Employees is currently employed by the
Company (each as defined below);

        B.    Each Eligible Employee has been granted options to purchase Common
Stock of the Company pursuant to the terms and conditions of the Company's 1995
Stock Incentive Plan, as amended from time to time, and option agreements
entered into between the Eligible Employee and the Company thereunder. Except as
otherwise set forth in Option Benefits below, none of the provisions of this
Plan are intended to affect the terms or conditions of such options.

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained:

        OAKLEY, INC., a Washington corporation (the "Company"), hereby adopts
the OAKLEY, INC. Executive Severance Plan for the benefit of certain executives
of the Company and its subsidiaries, on the terms and conditions hereinafter
stated.

SECTION 1.    DEFINITIONS.    As hereinafter used:

        1.1   "Affiliate" means an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act.

        1.2   "Board" means the Board of Directors of the Company or any
successor thereto.

        1.3   "Cause" for termination by the Employer of an Eligible Employee's
employment shall mean (i) the willful and continued failure by the Eligible
Employee to substantially perform his or her duties with the Company (other than
by reason of the Eligible Employee's Disability), (ii) the willful engaging by
the Eligible Employee in conduct that is demonstrably and materially injurious
to the Company or its subsidiaries, monetarily or otherwise, (iii) the Eligible
Employee's conviction of or entry of a plea of guilty or nolo contendere to, a
felony or other crime involving moral turpitude, (iv) the commission by an
Eligible Employee of any act of theft, embezzlement or fraud in connection with
employment with his or her employment with the Company, or (v) an Eligible
Employee's appropriation (or attempted appropriation) of a material business
opportunity of the Company, including attempting to secure or securing from
anyone other than the Company any personal profit without the Company's consent
in connection with any transaction entered into on behalf of the Company.

        1.4   "Change in Control" shall be deemed to have occurred if: (i) any
"person," as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Act") (other than the Company; any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company; Jim Jannard, his affiliates, spouse, widow, lineal descendants and
heirs, devisees and donees, and trusts created by Jim Jannard for the benefit of
such persons; or any company owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of the
Company's Common Stock (each such persons, an "Excluded Person")) is or becomes
after the Effective Date the "beneficial owner" (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such person any securities acquired
directly from the Company) representing 25% or more of the combined voting power
of the Company's then outstanding securities; or (ii) during any period of two
consecutive years (not including any period prior to the Effective Date),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause (i),
(iii) or (iv) of this Section 1.4) whose election by the Board or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was

--------------------------------------------------------------------------------




previously so approved, cease for any reason to constitute at least a majority
thereof; or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 75% of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than an Excluded Person) acquires more than 25% of the combined
voting power of the Company's then outstanding securities shall not constitute a
Change in Control; or (iv) the stockholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company's assets;

provided, however, that no event shall be deemed to be a Change in Control if,
immediately following such event, Jim Jannard, his affiliates, spouse, widow,
lineal descendants and heirs, devisees and donees, and trusts created by Jim
Jannard for the benefit of such persons shall together be the beneficial owners
of 50% or more of the then outstanding shares of the common stock of the
Company.

        1.5   "COBRA" means the Consolidated Omnibus Reconciliation Act of 1985,
as amended.

        1.6   "Code" means the Internal Revenue Code of 1986, as it may be
amended from time to time.

        1.7   "Common Stock" means the common stock, par value $0.01 per share,
of the Company.

        1.8   "Company" means OAKLEY, INC. or any successors thereto.

        1.9   "Disability": An Eligible Employee will be deemed to have a
"Disability" if, for physical or mental reasons, the Eligible Employee is unable
to perform the essential functions of his duties, with or without reasonable
accommodation, for a period of one-hundred-twenty (120) consecutive days or
one-hundred-eighty (180) days during any twelve-month period.

        1.10 "Effective Date" means January 1, 2004.

        1.11 "Eligible Employee" means an individual who is a member of the
Office of the Chairman and designated as an Eligible Employee by the Plan
Administrator.

        1.12 "Employer" means the Company or any of its subsidiaries.

        1.13 "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time.

        1.14 "Good Reason" means the occurrence, after a Change in Control of
the Company of any of the following: (i) the assignment of the Eligible Employee
of any duties substantially inconsistent with the Eligible Employee "s position,
duties, responsibilities and status with the Company immediately prior to the
Change in Control; (ii) a material reduction in the Eligible Employee "s annual
base salary, incentive compensation opportunities, or any other material
components of the Eligible Employee's total compensation as in effect
immediately prior to the Change in Control; or (iii) the relocation of the
Company's principal executive offices to a location outside Orange County (or,
if different, the metropolitan area in which such offices are located
immediately prior to the Change in Control) or the Company's requiring the
Eligible Employee to be based anywhere other than in the Company's principal
executive offices except for required travel on the Company's business to an
extent substantially consistent with the Eligible Employee's business travel
obligations immediately prior to the Change in Control.

        1.15 "Option Benefits" shall have the meaning set forth in
Section 2.1(c).

2

--------------------------------------------------------------------------------




        1.16 "Plan" means the OAKLEY, INC. Executive Severance Plan, as set
forth herein, as it may be amended from time to time.

        1.17 "Plan Administrator" means the Board, or if and to the extent the
Board does not administer the Plan, the Compensation and Stock Option Committee
of the Board in accordance with Section 3 below.

        1.18 "Severance" means the termination of an Eligible Employee's
employment with the Employer (i) by the Employer other than for Cause, death or
Disability or (ii) by the Eligible Employee for Good Reason within twelve months
following the consummation of a Change in Control.

        An Eligible Employee will not be considered to have incurred a Severance
if his or her employment is discontinued by reason of the Eligible Employee's
death or Disability.

        1.19 "Severance Benefits" means the benefits described in
Section 2.1(b).

        1.20 "Severance Date" means the date on which an Eligible Employee
incurs a Severance.

        1.21 "Severance Payment" means a payment described in Section 2.1(a).

        1.22 "Severed Employee" means an Eligible Employee who incurs a
Severance.

SECTION 2.    BENEFITS.    

        2.1   Subject to the Eligible Employee's executing and, if applicable,
not revoking, a release of claims satisfactory to the Company substantially in
the form attached hereto as Annex A (the "Release of Claims"), an Eligible
Employee who incurs a Severance shall be entitled to receive the following
benefits:

        (a)   Severance Payment. A payment, in lieu of any other severance
payment pursuant to any other plan or agreement of the Company or any subsidiary
thereof to which the Eligible Employee is otherwise entitled, of an amount
comprised of (i) the sum of (x) the Severed Employee's then annual base salary
as in effect immediately prior to the Severance Date plus (y) the aggregate
amount of commissions paid to the Severed Employee in the twelve full months
immediately preceding the Severance Date, which sum shall be payable either in a
lumpsum or in twelve monthly installments (in each case at the sole discretion
of the Plan Administrator) commencing within 10 business days following the
effective date of the Release of Claims; and (ii) the share of the bonus
otherwise payable to the Severed Employee under the Company's Amended and
Restated Executive Officer Performance Bonus Plan (determined as set forth
below) had he remained in the employ of the Company through the date on which
bonuses are paid by the Company with respect to the year in which the Severance
Date occurs, which amount shall be payable within 5 days following the
determination of the amount of the payment as described below.

For the purposes of this Section 2.1(a), the amount of the bonus payable to the
Severed Employee shall be determined in good faith by the Plan Administrator,
whose determination shall be final and binding on the Severed Employee, within
15 days following the end of the month in which the Severance Date occurs. The
amount of the bonus payable shall be determined (i) on the basis of the
Company's earnings per share results through the end of the calendar month in
which the Severance Date occurs (as determined by the Company's senior financial
officer), as measured against the portion of any Company earnings per share
target which had been established by the Plan Administrator as the basis for
payment of all or any portion of such bonus which is related to such time
period, and (ii) if applicable, on the basis of Severed Employee's individual
performance through the Severance Date as measured against his performance
targets established by the Company for such time period, each as pro-rated for
the period through the end of the calendar month in which the Severance Date
occurs.

3

--------------------------------------------------------------------------------



        (b)   Severance Benefits. Provided the Severed Employee timely elects
COBRA coverage, the Company shall pay, on the Severed Employee's behalf, his or
her group health insurance premiums, including coverage for the Severed
Employee's eligible dependants that were enrolled immediately prior to the
Severance Date, for a period not to exceed ninety (90) days following the
Severance Date. The Severed Employee will advise the Company promptly upon the
Severed Employee becoming eligible for medical benefits from another source,
and, if such occurs, the Company's obligation to pay the Severed Employee's
COBRA premiums will cease. The Severed Employee shall be entitled to maintain
coverage for himself or herself and his or her eligible dependents at the
Severed Employee's own expense for the balance of the period that the Severed
Employee is entitled to coverage under COBRA.

        (c)   Option Benefits.

        (i)    The acceleration of vesting of that portion of the Severed
Employee's options to purchase Common Stock that are outstanding as of the
Severance Date, if any, that would have become vested during the nine-month
period immediately following the Severance Date had the Severed Employee
remained continuously employed by the Company during such period.

        (ii)   If approved by the Plan Administrator prior to the expiration of
the period during which options to purchase Common Stock may be exercised by the
Severed Employee (which approval shall be at the sole discretion of the Plan
Administrator), the post-termination option exercise period of such options
(x) shall be extended by the number of days subject to any trading blackout on
the Common Stock that occurred during the period beginning on the Severed
Employee's Severance Date and ending on the last day the Severed Employee's
options would otherwise have been exercisable, and (y) may be subject to
additional extensions, provided that no such extensions shall in any event
extend the option term beyond ten years.

        2.2   Any claim arising out of this Agreement, including any claim by an
Eligible Employee as to the amount or timing of any distribution, shall be
submitted in writing to the Plan Administrator. The Plan Administrator shall,
within sixty (60) days after receipt of such written claim, send a written
notification to the affected parties as to its disposition. In the event a claim
is wholly or partially denied, such written notification shall (i) state the
specific reason or reasons for the denial, (ii) make specific reference to
pertinent Plan provisions on which the denial is based, (iii) provide a
description of any additional material or information necessary for the claim
and an explanation of why such material or information is necessary, and
(iv) set forth the procedure by which the denial may be appealed. In the event a
party wishes to appeal the denial of a claim, he, she or it may request a review
of such denial by making application in writing to the Plan Administrator within
thirty (30) days after receipt of such denial. Such party (or his, her or its
duly authorized legal representative) may, upon written request to the Plan
Administrator, review any documents pertinent to his, her or its claim, and
submit in writing issues and comments in support of his, her or its position.
Within sixty (60) days after receipt of a written appeal (unless special
circumstances, such as the need to hold a hearing, require an extension of time,
but in no event more than one hundred twenty (120) days after such receipt), the
Plan Administrator shall notify the affected parties of the final decision. The
final decision shall be in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, and
specific references to the pertinent Plan provisions on which the decision is
based.

        2.3   Any further dispute or controversy arising under or in connection
with this Plan which remains after the final decision of the Plan Administrator,
as contemplated by Section 2.2, shall be finally settled exclusively by
arbitration in Orange County, California, in accordance with the rules of the
American Arbitration Association then in effect; provided, however, that the
arbitrator shall apply

4

--------------------------------------------------------------------------------




the applicable provisions of ERISA, and applicable regulations adopted
thereunder, in such arbitration proceeding. Judgment may be entered on the
arbitrator's award in any court having jurisdiction.

        2.4   The Company shall be entitled to withhold from amounts to be paid
to the Severed Employee hereunder any Federal, state or local withholding or
other taxes or charges which it is from time to time required to withhold.

SECTION 3.    PLAN ADMINISTRATION.    

        3.1   The Plan shall be administered by the Board or, at the Board's
sole discretion, by the Compensation and Stock Option Committee of the Board,
which shall be appointed by the Board, and which shall serve at the pleasure of
the Board. The Plan shall be interpreted, administered and operated by the Plan
Administrator, who shall have complete authority, in its sole discretion subject
to the express provisions of the Plan, to interpret the Plan, to prescribe,
amend and rescind rules and regulations relating to it, and to make all other
determinations necessary or advisable for the administration of the Plan.

        3.2   All questions of any character whatsoever arising in connection
with the interpretation of the Plan or its administration or operation shall be
submitted to and settled and determined by the Plan Administrator in an
equitable and fair manner in accordance with the procedure for claims and
appeals described in Section 2.2. Subject to the rights to arbitration provided
in Section 2.3 hereof, any such settlement and determination shall be final and
conclusive, and shall bind and may be relied upon by the Employer, each of the
Eligible Employees and all other parties in interest.

        3.3   The Plan Administrator may delegate any of its duties hereunder to
such person or persons from time to time as it may designate.

        3.4   The Plan Administrator is empowered, on behalf of the Plan, to
engage accountants, legal counsel and such other personnel as it deems necessary
or advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Employer.

SECTION 4.    PLAN MODIFICATION OR TERMINATION.    

        The Plan may be amended or terminated by the Board, or a duly appointed
committee of the Board, at any time; provided, however, that following the
consummation of a Change in Control, the Plan may not be amended or terminated
without the prior written consent of the then Eligible Employees for a period of
twelve months following such Change in Control; provided, further, that the
individuals listed on Exhibit A shall remain Eligible Employees for a minimum
period of two years from the date such individual is first designated as an
Eligible Employee and the benefits set forth hereunder as of the Effective Date
that are payable to those individuals may not be amended or terminated, without
the Eligible Employee's written consent, for a period of two years from the date
such individual is first designated as an Eligible Employee, as applicable.

SECTION 5.    GENERAL PROVISIONS.    

        5.1   Except as otherwise provided herein or by law, no right or
interest of any Eligible Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee under the
Plan shall be liable for, or subject to, any obligation or liability of such
Eligible Employee. When a payment is due under this Plan to a Severed Employee
who is unable

5

--------------------------------------------------------------------------------




to care for his or her affairs, payment may be made directly to his or her legal
guardian or personal representative.

        5.2   If the Company or any Affiliate is obligated pursuant to
applicable law or by virtue of being a party to a contract (but not pursuant to
any severance plan) to pay severance pay, a termination indemnity, notice pay or
the like or if the Company or any Affiliate is obligated by law to provide
advance notice of separation ("Notice Period"), then any Severance Payment
hereunder shall be reduced by the amount of any such severance pay, termination
indemnity, notice pay or the like, as applicable, and by the amount of any
compensation received during any Notice Period.

        5.3   Neither the establishment of the Plan, nor any modification
thereof, nor the creation of any fund, trust or account, nor the payment of any
benefits shall be construed as giving any Eligible Employee, or any person
whomsoever, the right to be retained in the service of the Employer, and all
Eligible Employees shall remain subject to discharge to the same extent as if
the Plan had never been adopted.

        5.4   If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.

        5.5   Notwithstanding anything herein to the contrary, nothing in this
Plan is intended to modify or terminate the Company's obligations under any
indemnity agreement entered into between an Eligible Employee and the Company.

        5.6   This Plan shall be binding upon and shall inure to the benefit of
and be enforceable by the Company and its successors and assigns, and by each
Eligible Employee and by the personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees of each
Eligible Employee. If any Eligible Employee shall die while any amount would
still be payable to such Eligible Employee (other than amount which, by their
terms, terminate upon the death of the Eligible Employee), all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to the executors, personal representatives or administrators of the
Eligible Employee's estate as if the Eligible Employee had continued to live.

        5.7   The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.

        5.8   The Plan shall not be funded. No Eligible Employee shall have any
right to, or interest in, any assets of any Employer which may be applied by the
Employer to the payment of benefits or other rights under this Plan.

        5.9   All notices and all other communications provided for in this Plan
(i) shall be in writing, (ii) shall be hand delivered, sent by first class mail,
certified or registered with return receipt requested, addressed, in the case of
the Company, to One Icon, Foothill Ranch, California 92610, and in the case of
an Eligible Employee, to the last known address of such Eligible Employee, or by
transmission of a fax and (iii) shall be effective when delivered, if hand
delivered; three (3) days after mailing by first class mail, certified or
registered with return receipt requested; and 24 hours after transmission of a
fax.

        5.10 This Plan shall be construed and enforced according to the laws of
the State of California (without regard to its principle of conflict of laws) to
the extent not preempted by Federal law, which shall otherwise control.

6

--------------------------------------------------------------------------------




EXHIBIT A—PROTECTED EMPLOYEES


Link Newcomb
Tomas Rios

--------------------------------------------------------------------------------






Annex A

GENERAL AND SPECIAL RELEASE


        This General and Special Release ("Release") is entered into as of this
[    ] day of [            ], 200[    ] by and between OAKLEY, INC., a
Washington corporation (the "Company") and                        , an employee
of the Company ("Executive") (collectively, the "Parties").

        WHEREAS, Executive and the Company are parties to a severance agreement
dated as of [date], governing the terms and conditions applicable upon
termination of Executive's employment with the Company (the "Severance
Agreement");

        WHEREAS, pursuant to the terms of the Severance Agreement, the Company
has agreed to pay Executive certain severance benefits under the terms and
conditions specified therein, provided that Executive has executed [, and not
revoked,] a general and special release of claims in favor of the Company;

        WHEREAS, Executive's employment with the Company is being terminated
effective [Date];

        WHEREAS, the Parties wish to terminate their relationship amicably and
to resolve, fully and finally, all actual and potential claims and disputes
relating to Executive's employment with and termination from the Company and all
other relationships between Executive and the Company, up to and including the
date of execution of this Release.

        THEREFORE, in consideration of these Recitals and the promises and
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are expressly acknowledged,
the Parties, intending to be legally bound, agree as follows:


AGREEMENT


        1.    TERMINATION OF EMPLOYMENT.    Executive's employment with the
Company shall terminate on [Date] (the "Termination Date").

        2.    SEVERANCE BENEFITS.    

        a.     Pursuant to the terms of the Severance Agreement, and in
consideration of Executive's release of claims and the other covenants and
agreements contained herein and therein, and provided that Executive has signed
this Release and delivered it to the Company, [and has not exercised any
revocation rights as provided in Paragraph 6 below,] the Company shall pay the
Severance Payment (as that term is defined in the Severance Agreement) and
benefits specified in Paragraph 3 of the Severance Agreement (the "Severance")
to Executive in the time and manner provided therein.

        b.     Executive acknowledges and agrees that the Severance constitutes
consideration beyond that which, but for the mutual covenants set forth in this
Release and the covenants contained in the Severance Agreement, the Company
otherwise would not be obligated to provide, nor would Executive otherwise be
entitled to receive.

        3.    EFFECTIVE DATE.    Provided that it has not been revoked pursuant
to Paragraph 6 hereof, this Release will become effective on the eighth (8th)
day after the date of its execution by Executive (the "Effective Date"). [NOTE:
This paragraph should be removed for any employee who is under 40 at the time of
entering into the Release.]

        4.    EFFECT OF REVOCATION.    Executive acknowledges and agrees that,
in the event that Executive revokes this Release pursuant to Paragraph 6 hereof,
Executive shall have no right to receive the Severance. [NOTE: This paragraph
should be removed for any employee who is under 40 at the time of entering into
the Release.]

8

--------------------------------------------------------------------------------




        5.    GENERAL AND SPECIAL RELEASE.    

        a.     In consideration of the Severance and the Company's other
covenants contained herein and in the Severance Agreement, Executive hereby
forever releases and discharges the Company and its parent, subsidiary, related
and/or affiliated companies ("Affiliates") and each of its and their past and
present officers, directors, managers, employees, agents, attorneys, and each of
its and their respective successors and assigns (the "[Company] Released
Parties") from any and all claims, charges, complaints, liens, demands, causes
of action, obligations, damages and liabilities, known or unknown, suspected or
unsuspected, that Executive had, now has, or may hereafter claim to have against
the [Company] Released Parties, arising out of or relating in any way to
Executive's hiring by, employment with, or separation from the Company, from the
beginning of time through the date Executive executes this Release, other than
any claim for the failure of the Company to provide to Executive any vested
benefits or right under any of its "employee benefit plans" or arrangements (if
any) in which Executive is vested (the "Released Claims"). This release
specifically extends to, without limitation, claims for wrongful termination,
impairment of ability to compete in the open labor market, breach of an express
or implied contract, breach of the covenant of good faith and fair dealing,
breach of fiduciary duty, fraud, misrepresentation, defamation, slander,
infliction of emotional distress, disability, loss of future earnings, and
claims under the California Constitution, the United States Constitution, and
applicable state and federal statutes and regulations, including, but not
limited to, the Civil Rights Act of 1964, the Fair Labor Standards Act, the
National Labor Relations Act, the Labor-Management Relations Act, the Worker
Retraining and Notification Act of 1988, the Rehabilitation Act of 1973, as
amended, the Americans With Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Age Discrimination in Employment Act of 1967,
the California Fair Employment and Housing Act, and the California Labor Code
(all as amended from time to time).

        b.     The Company hereby forever releases and discharges Executive and
his agents, successors, heirs and beneficiaries (the "Executive Released
Parties") from any and all claims, charges, complaints, liens, demands, causes
of action, obligations, damages and liabilities, known or unknown, suspected or
unsuspected, that the Company had, now has, or may hereafter claim to have
against the Executive Released Parties, arising out of or relating in any way to
Executive's hiring by, employment with, or separation from the Company, from the
beginning of time through the date Executive executes this Release.
Notwithstanding the foregoing, nothing contained herein shall release Executive
from any claim relating to the breach by Executive of any confidentiality
agreements with or similar obligations to the Company.

        c.     Each of Executive and the Company acknowledges and agrees that it
is his or its intention to forever bar every claim described in Paragraphs 5(a)
and (b) herein, whether known or unknown to the Parties at this time or
discovered later. The Parties understand and acknowledge that there are laws
which may invalidate releases of claims which are unknown to the releasing
party. Each of the Parties hereby expressly waives any protection to which he or
it may otherwise be entitled hereunder by virtue of any such law. In particular,
and not by way of limitation, each of the Parties represents and acknowledges
that he or it is familiar with Section 1542 of the California Civil Code, which
provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

        Each of the Parties hereby waives and relinquishes any rights and/or
benefits which he or it has or may have under California Civil Code Section 1542
or any similar applicable law of any state.

        d.     Executive hereby represents that no claim, complaint, charge or
other action of any kind on Executive's behalf is pending against any of the
Company Released Parties. Executive further represents and hereby agrees that
Executive shall not institute a claim, complaint, charge or other

9

--------------------------------------------------------------------------------




action of any kind with any governmental agency or court against any of the
Company Released Parties concerning any of the Released Claims. Executive
further agrees not to aid or assist any other person in pursuing any claim,
charge or action against the Company Released Parties unless compelled to do so
by law or court order. Notwithstanding the foregoing, nothing herein prohibits
Executive from filing a charge or complaint with the Equal Employment
Opportunity Commission ("EEOC") or any other civil rights agency or from
participating in any investigation or proceeding of the EEOC. However, Executive
waives the right to any damages pursuant to such claims. If Executive is
identified in any class action related in any way to matters released or waived
in this Paragraph 5, Executive agrees to permanently opt out of the class at the
first available opportunity.

        e.     Notwithstanding anything herein to the contrary, nothing in this
Release is intended to modify or terminate the Company's obligations under the
Indemnification Agreement, dated February 7, 2003, between Executive and the
Company, or any amendment thereto or replacement therefore entered into after
the date hereof.

        6.    REVIEW [AND REVOCATION] PERIOD.    [Note: The following bracketed
provisions (2 sentences re: identifying reasons for termination and persons
affected) are to be included ONLY if employee is age 40 or over and is being
terminated as part of a group (as defined by ADEA regulations)]. [Executive
acknowledges and agrees that this Release has been entered into by Executive and
the Company in connection with [describe event necessitating termination and
identifying individuals affected thereby]. Executive acknowledges that Executive
has been informed in writing, as set forth on Attachment A hereto, of the job
titles and ages of all employees who are being offered similar severance
benefits, as well as the ages of all employees in the same job classification or
category or organizational unit who are not being terminated or offered similar
severance benefits.] Executive acknowledges that the Company has advised
Executive that Executive may consult with an attorney of Executive's own
choosing (and at Executive's expense) prior to signing this Release and that
Executive has been given [at least twenty-one (21)/forty-five (45)] days during
which to consider the provisions of this Release, although Executive may sign
and return it sooner. [The following bracketed language is to be included if
Executive is 40 or over at time Release is presented. If termination is part of
a group, the applicable review period is 45 days; if termination is solo, the
applicable review period is 21 days. If Executive is under 40, Executive may
have a review period that is less than 21 days, without a right to revoke.] [To
the extent that Executive takes less than [twenty-one (21)/forty-five (45)] days
to consider this Release before signing it, Executive acknowledges and agrees
that Executive has had sufficient time to consider this Release with an attorney
and that Executive expressly, voluntarily and knowingly waives any additional
time. Executive further acknowledges that Executive has been advised by the
Company that after executing this Release, Executive will have seven (7) days to
revoke this Release, and that this Release shall not become effective or
enforceable until such seven (7)-day revocation period has expired. Executive
acknowledges and agrees that if Executive wishes to revoke this Release,
Executive must do so in writing, and that such revocation must be signed by
Executive and received by [a specific person] at [the Company] no later than
5:00 p.m. Pacific Standard Time on the seventh (7th) day after Executive has
executed this Release. Executive acknowledges and agrees that, in the event that
Executive revokes this Release, Executive will have no right to receive any
benefits hereunder, including the Severance.] Executive represents that
Executive has read this Release and understands its terms and enters into this
Release freely, voluntarily, and without coercion.

        7.    NO DISPARAGEMENT.    Executive agrees not to make any oral or
written statements that are disparaging of the Company or any of the Released
Parties, or each of their respective present or former officers, directors,
agents, employees, successors or assigns.

        8.    CONFIDENTIALITY.    Executive hereby acknowledges the covenant
contained in Paragraph 7 of the Severance Agreement, which is incorporated
herein, and reaffirms his commitment, as set forth therein, not to disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, its subsidiaries or affiliates.

10

--------------------------------------------------------------------------------




        9.    NON-INTERFERENCE.    For a period of twelve (12) months following
the Termination Date, Executive shall not, whether for Executive's benefit or
the benefit of any other person or entity, directly or indirectly (a) solicit or
recruit, or attempt to solicit or recruit, any person known to Executive to be
(or to have been within the then immediately-preceding six (6) month period) an
employee of or consultant to the Company for any purpose or (b) induce or
encourage any such employee or consultant to terminate his, her or its
employment or consulting relationship with the Company.

        10.    NON-SOLICITATION.    For a period of twelve (12) months following
the Termination Date, Executive shall not, directly or indirectly, solicit,
induce, or attempt to solicit or induce any person or entity known to Executive
to be (or to have been within the then immediately-preceding six (6) month
period) a customer, client, vendor, supplier or consultant of the Company (a
"Customer") to (a) terminate his, her or its relationship with the Company for
any purpose or (b) decrease the amount of business that any such Customer
conducts with the Company.

        11.    COOPERATION IN LITIGATION.    At the Company's request, Executive
shall use his good faith efforts to cooperate with the Company, its Affiliates,
and each of its and their respective attorneys or other legal representatives
("Attorneys") in connection with any claim, litigation, or judicial or arbitral
proceeding which is now pending or may hereinafter be brought against the
Released Parties by any third party. Executive's duty of cooperation shall
include, but not be limited to, (a) meeting with the Company's and/or its
Affiliates' Attorneys by telephone or in person at mutually convenient times and
places in order to state truthfully Executive's knowledge of matters at issue
and recollection of events; (b) appearing at the Company's, its Affiliates'
and/or their Attorneys' request (and, to the extent possible, at a time
convenient to Executive that does not conflict with the needs or requirements of
Executive's then-current employer) as a witness at depositions or trials,
without necessity of a subpoena, in order to state truthfully Executive's
knowledge of matters at issue; and (c) signing at the Company's, its Affiliates'
and/or their Attorneys' request declarations or affidavits that truthfully state
matters of which Executive has knowledge. The Company shall reimburse Executive
for the reasonable expenses incurred by him in the course of his cooperation
hereunder. The obligations set forth in this Paragraph 11 shall survive any
termination or revocation of this Release.

        12.    NON-ADMISSION OF LIABILITY.    Nothing in this Release shall be
construed as an admission of liability by Executive or the Released Parties;
rather, Executive and the Released Parties are resolving all matters arising out
of the employer-employee relationship between Executive and the Company and all
other relationships between Executive and the Released Parties.

        13.    BINDING EFFECT.    This Release shall be binding upon the Parties
and their respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of the Parties and their
respective heirs, administrators, representatives, executors, successors and
assigns.

        14.    GOVERNING LAW.    This Release shall be governed by and construed
and enforced in accordance with the laws of the State of California applicable
to agreements negotiated, entered into and wholly to be performed therein.

        15.    SEVERABILITY.    Each of the respective rights and obligations of
the parties hereunder shall be deemed independent and may be enforced
independently irrespective of any of the other rights and obligations set forth
herein. In the event any provision of this Release should be held to be contrary
to, or invalid under the law of', any country, state or other jurisdiction, such
illegality or invalidity shall not affect in any way any other provisions
hereof', all of which shall continue, nevertheless, in full force and effect;
any provision which is held to be illegal or invalid in any country, state or
other jurisdiction shall, nevertheless, remain in full force and effect in any
country, state or jurisdiction in which such provision is legal and valid.

        16.    COUNTERPARTS.    This Release may be signed in counterparts and
each counterpart shall be deemed to be an original but together all such
counterparts shall be deemed a single agreement.

11

--------------------------------------------------------------------------------




        17.    ENTIRE AGREEMENT; MODIFICATION.    This Release constitutes the
entire understanding between the Parties with respect to the subject matter
hereof and may not be modified without the express written consent of both
Parties. This Release supersedes all prior written and/or oral and all
contemporaneous oral agreements, understandings and negotiations regarding its
subject matter. This Release may not be modified or canceled in any manner
except by a writing signed by both Parties.

        18.    ACCEPTANCE.    Executive may confirm his acceptance of the terms
and conditions of this Release by signing and returning two (2) original copies
of this Release to [name & title], [address], no later than 5:00 p.m. Pacific
Standard Time on [DATE AT LEAST 21/45 DAYS AFTER EXECUTIVE IS GIVEN THE
AGREEMENT IF EMPLOYEE IS 40 OR OVER—Modify according to whether Employee is 40
or over and part of a group termination]. The Company's offer as contained in
this Release will expire at such time.

EXECUTIVE ACKNOWLEDGES AND REPRESENTS THAT EXECUTIVE HAS FULLY AND CAREFULLY
READ THIS RELEASE PRIOR TO SIGNING IT AND UNDERSTANDS ITS TERMS. EXECUTIVE
FURTHER ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS BEEN, OR HAS HAD THE
OPPORTUNITY TO BE, ADVISED BY INDEPENDENT LEGAL COUNSEL OF EXECUTIVE'S OWN
CHOICE AS TO THE LEGAL EFFECT AND MEANING OF EACH OF THE TERMS AND CONDITIONS OF
THIS RELEASE, AND IS ENTERING INTO THIS RELEASE FREELY AND VOLUNTARILY AND NOT
IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS OTHER THAN AS SET FORTH IN THIS
RELEASE.

        IN WITNESS WHEREOF, the Parties have executed this Release as of the day
and year set forth above.


ACCEPTED AND AGREED:
 
 
 
[Executive's Name]
("Executive")
 
OAKLEY, INC.
("Company")


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

[Executive's Name]
  By:

--------------------------------------------------------------------------------

    Its:

--------------------------------------------------------------------------------

Date:                   Date:
     

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



OAKLEY, INC. EXECUTIVE SEVERANCE PLAN
EXHIBIT A—PROTECTED EMPLOYEES
Annex A GENERAL AND SPECIAL RELEASE
AGREEMENT
